             Case 20-40124-KKS   Doc 155    Filed 01/19/21   Page 1 of 19




                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

In re:                                       Case No.: 20-40124-KKS
         JAMES MORRIS RUDNICK,               Chapter 7

          The Debtor.
__________________________________________________________________

                    TRUSTEE’S RESPONSE TO
            SC ADVISORS 7’S OBJECTION TO TRUSTEE’S
         MOTION TO APPROVE COMPROMISE OR SETTLEMENT

         Chapter 7 Trustee, SHERRY F. CHANCELLOR (“Trustee”), through

undersigned special counsel, responds as follows to the Objection to

Trustee’s Motion to Approve Compromise or Settlement with Debtor, James

Rudnick (“Objection”) (ECF 148) filed by SC Advisors 7, LLC (“SCA”):

                             Preliminary Statement

         Unpacking the Objection, SCA protests (i) the amount of the settlement

relative to SCA’s claim; and (ii) the ramifications of approval on SCA’s

pending adversary proceeding. SCA misunderstands the standard

governing approval of a bankruptcy compromise and the implications of

this Court’s approval. SCA misapplies the Justice Oaks factors in an attempt

to compel the Trustee to support SCA’s discharge objection. This Court

should overrule the Objection and approve the settlement.

                                        1
           Case 20-40124-KKS   Doc 155   Filed 01/19/21   Page 2 of 19




                                Background

                           The Proposed Settlement

      1.     The Debtor, James Morris Rudnick (the “Debtor”) voluntarily

commenced this Chapter 7 bankruptcy proceeding on March 23, 2020. ECF

1.

      2.     On December 2, 2020, the Trustee moved for approval (the

“Motion”) of a settlement (the “Settlement”) with the Debtor resolving the

Trustee’s statutory avoidance and state-law alter-ego claims in consideration

of (i) a $500,000.00 lump-sum payment from the Debtor (“Settlement

Payment”); and (ii) transfer of any interest held by the Capitol Capital

Irrevocable Trust (the “Trust”) in the Mary A II, LLC. ECF 147 at 17, ¶¶ 2-3.

The Settlement provides a general release that will extinguish the Trustee’s

right to oppose the entry of the Debtor’s discharge pursuant to 11 USC § 727.

Id. at p. 17-19, ¶¶ 5-7.

      3.     The Trustee’s release of the Debtor is contingent upon the

Debtor’s timely delivery of the Settlement Payment — if the Debtor does not

perform, the Trustee may pursue all claims available under applicable law.

See ECF 147 at 19 (providing that “[t]he Trustee’s release of the Rudnick

Release Parties will be null, void, and unenforceable if the Rudnick Parties

                                     2
           Case 20-40124-KKS   Doc 155    Filed 01/19/21   Page 3 of 19




fail to timely perform each of the terms and conditions of this Agreement,

including but not limited to (i) delivery of the Settlement Payment; and (ii)

execution and delivery of the Assignment of the Interest in Mary A.”).

      4.    Given the Debtor’s financial condition, the Trustee understands

that the Debtor intends to borrow the Settlement Payment from a

third-party.

                         SCA’s Adversary Proceeding

      5.    On September 23, 2020, SCA sued the Debtor commencing that

certain adversary proceeding currently pending before this Court, case

number 20-04013-KKS (the “AP”). AP ECF 1. Following a motion to dismiss,

SCA voluntarily amended its complaint against the Debtor. AP ECF 10; 13.

      6.    SCA supports its Objection with the allegations in the AP. ECF

148 at 1, 3 (“request[ing] that the Court carefully review the Adversary

Complaint in assessing the reasonableness of the settlement …”).

      7.    SCA’s amended complaint in the AP describes the background

of its pre-petition lending relationship with the Debtor and several affiliated

entities, including Moteng Funding, LLC, Southeast Acquisitions, LLC, The

Echelon One Building of Florida, LLC, Rudnick Development, LLC, and

Mary A II, LLC. AP ECF 13 at ¶¶ 43, 69, 82, 90, 100, and 108.
                                      3
            Case 20-40124-KKS   Doc 155    Filed 01/19/21   Page 4 of 19




      8.     SCA alleges that (i) it was a “small, unsophisticated, two-man

operation” that reposed trust and confidence in the Debtor; and (ii) the

Debtor operated his various entities as sham alter-egos for the Debtor’s

ultimate personal benefit warranting corporate-veil piercing relief. AP ECF

13 at ¶¶ 28-34.

      9.     SCA seeks various relief in the AP, including: (i) denial of

discharge pursuant to 11 USC § 727(a)(2)(A) and (B); (ii) denial of discharge

pursuant to 11 USC § 727(a)(3); (iii) denial of discharge pursuant to 11 USC

§ 727(a)(4)(A); (iv) denial of discharge pursuant to 11 USC § 727(a)(4)(D); (v)

non-dischargeablity of SCA’s debt pursuant to 11 USC § 523(a)(2)(A) and

(B); (vi) non-dischargeability of SCA’s debt pursuant to 11 USC § 523(a)(4);

(vii) monetary damages for the Debtor breaching his guaranty agreements

with SCA relating to the loans extended to the Debtor’s affiliated entities;

and (viii) injunctive relief seeking to enjoin the Debtor from further transfers

and use of funds for personal benefit. AP ECF 13 at 59-61.

                                SCA’s Objection

      10.    SCA opposes approval of the Settlement. ECF 148.

      11.    For the reasons outlined below, this Court should overrule the

Objection and approve the Settlement.
                                       4
           Case 20-40124-KKS   Doc 155   Filed 01/19/21   Page 5 of 19




      I.    THE CODE AND RULES DO NOT REQUIRE THIS COURT
            TO DEFER APPROVING THE SETTLEMENT UNTIL SCA’S
            DISCHARGE OBJECTION CONCLUDES NOR IS THE
            TRUSTEE REQUIRED TO ASSIST SCA

      SCA opposes the Settlement due to concern that approval will

adversely impact its claims in the AP. ECF 148 at 2 (arguing that “[i]f the

Court allows the settlement and also uses it as a basis for dismissing the

Adversary Proceeding, [the Debtor] successfully will have manipulated the

process to play the settlement against the Adversary Proceeding and

escaped the consequences of his fraud, leaving SC Advisors without a

remedy — or even a forum.”). But the Trustee noted in the Motion that

approval of the Settlement does not impact the AP. See ECF at 4, fn. 1. These

are separate proceedings. To the extent this is SCA’s chief concern, the

Trustee agrees to language in the 9019 approval order that approval of the

Settlement shall neither preclude nor allow either party to the AP to admit

the approval as evidence in support of any claim or defense in the AP.

Instead, that evidentiary issue should be determined in the AP once SCA

and the Debtor have reached that point in the litigation and briefed the

matter for this Court.




                                     5
           Case 20-40124-KKS   Doc 155    Filed 01/19/21   Page 6 of 19




     SCA also urges this Court to deny approval of the Settlement in a

misguided attempt to compel the Trustee to serve in a litigation support or

advisory role. ECF 148 at 7 (urging Trustee to “do[] a little more work…”);

10 (“[h]aving the Trustee continue to push back against Mr. Rudnick’s fraud

alongside SC Advisors will improve the probability that all the creditors will

be able to reach the assets in Mr. Rudnick’s companies …”); 10 (“[b]eing able

to share resources with the Trustee will broaden SC Advisors’ panoply of

investigative options …”); 10 (urging this Court to “order the Trustee to

provide SC Advisors with its (sic) investigative file.”); 11 (asserting SCA

“needs the support of the Trustee and her resources to take this litigation to

its conclusion” and that the Trustee “should be helping SC Advisors to win

this eminently-winnable campaign to expose the fraud and block the

discharge …”). The Bankruptcy Code imposes no such obligation on the

Trustee.

     SCA essentially urges this Court to elevate the interest of one single

creditor opposing a Settlement over the interest of all other creditors to

which the Trustee owes a fiduciary obligation. The bankruptcy process does

not countenance such favoritism. Nor does the Code require this Court to

defer approval of the Settlement so SCA may substantiate the merit of its
                                      6
            Case 20-40124-KKS     Doc 155    Filed 01/19/21   Page 7 of 19




objection to discharge/dischargeability. Again, approval of the Settlement

should not impact either party to the AP — the factors governing approval

of the Settlement are fundamentally different than the proof germane to the

elements of a 523 or 727 claim. The two proceedings should be

compartmentalized and disposed of accordingly. SCA’s concern in this

regard is misplaced and should not deter approving the Settlement.

      II.    THE SETTLEMENT SATISFIES THE JUSTICE OAKS
             FACTORS AND IS A RECOVERY ABOVE THE LOWEST
             POINT IN THE RANGE OF REASONABLENESS

      As this Court is aware, the Eleventh Circuit has identified factors to

consider in the context of evaluating a proposed bankruptcy compromise:

(1) the probability of success in the litigation; (2) the difficulties, if any, to be

encountered in the matter of collection; (3) the complexity of the litigation

involved, and the expense, inconvenience and delay necessarily attending it;

and (4) the paramount interest of the creditors and a proper deference to

their reasonable views in the premises. Wallis v. Justice Oaks II, Ltd., 898 F.2d

1544, 1549 (11th Cir. 1990). SCA misapplies these factors, each of which

weighs in favor of approving the Settlement.




                                         7
            Case 20-40124-KKS       Doc 155     Filed 01/19/21   Page 8 of 19




             A. Probability of success in litigation.

       As stated in the Motion, the Trustee has investigated the Debtor’s

pre-petition financial affairs, including the management and operation of

numerous limited liability companies in which the Debtor directly or

indirectly1 owns an interest (collectively, the “Entities”). This investigation

revealed potential claims to avoid transfers by certain of the Entities, which

would first require the Trustee to pierce the corporate veil to equate the

Debtor with the Entities in order to assert the avoidance claims as Trustee of

the Debtor’s estate. See 11 USC § 547(b); 548(a) (authorizing the Trustee to

avoid a transfer of “an interest of the debtor in property”) (emphasis added);

see also § 726.105(1), Fla. Stat. (2020) (identifying as fraudulent any “transfer

made or obligation incurred by the debtor …”) (emphasis added)2.

       Contrary to SCA’s suggestion, piercing the corporate veil is anything

but “straightforward”. See ECF 148 at 9. In Florida, “[i]t is black-letter law

that a corporation is a ‘separate entity, a legal being having an existence

separate and distinct from that of its owners.’” Lort v. Ferguson Enters. (In re


1Indirect
        ownership refers to the Trust in which the Debtor holds a beneficial interest. See
ECF 28 at 8-9.
2The Trustee may assert Florida state law avoidance claims in her capacity as a

hypothetical judgment lien creditor and creditor in execution. See 11 USC 544(a)(1) and
(2).
                                            8
           Case 20-40124-KKS     Doc 155     Filed 01/19/21   Page 9 of 19




Lort), 347 B.R. 909, 910 (M.D. Fla. 2006) (quoting Krivo Indus. Supply Co. v.

Nat’l Distillers & Chem. Corp., 483 F.2d 1098, 1102 (5th Cir. 1973)); see also

Gasparini v. Pordomingo, 972 So. 2d 1053, 1055 (Fla. 3d DCA 2008) (“a

corporation is a separate legal entity”). A corporation’s property is not

property of the shareholder, even if it has only one shareholder. Lort, 347

B.R. at 910. Although the concept of alter ego is flexible and equitable in

nature, see In re Checiek, 492 B.R. 918, 920-21 (Bankr. M.D. Fla. 2013), the party

seeking to overcome a corporation’s separate existence and pierce the

corporate veil faces “a very heavy burden,” Hillsbury Holdings Corp. v. The

Celotex Corp. (In re Hillsborough Holdings Corp.), 166 B.R. 461, 468 (M.D. Fla.

1994). Courts may disregard the corporate form only in “extraordinary

cases.” In re Checiek, 492 B.R. at 920-21.

      Provided the Trustee meets the extraordinary burden to establish that

any of the Entities are the Debtor’s alter-ego, the Trustee could avoid a

transfer of an “interest of the [D]ebtor in property”. Success on these

avoidance claims would require the Trustee to establish the elements of

Bankruptcy Code section 547(b) or 548(a), or Florida Statutes section 726.105.

As this Court is aware, the Trustee would have the burden to prove the



                                        9
          Case 20-40124-KKS     Doc 155     Filed 01/19/21   Page 10 of 19




elements of these claims, overcome any statutory defenses, and address the

rights of any good-faith transferee. See 11 USC § 547(c); 11 USC § 548(c).

      With this backdrop, the Trustee cannot demonstrate a high probability

of success. The avoidance claims the Settlement resolves are fact-intensive,

difficult to prosecute, and will first require the Trustee to pierce the

corporate veil of the relevant Entity at issue, which is anything but certain.

            B. Difficulties in the matter of collection.

      Should the Trustee prevail on the claims outlined above, this Court

would ultimately enter a judgment avoiding the transfer and entitling the

Trustee to monetary relief for the value of the funds or asset transferred.

Entry of a judgment does not guarantee recovery of the funds or asset for the

estate — instead, the Trustee would be granted the rights of a judgment

creditor under applicable law. The Trustee would then initiate “phase two”

of the campaign to monetize the claw-back relief granted. As this Court and

any commercial litigator knows, collection is inherently difficult, expensive,

and time-consuming. There are no guarantees of success.

      For starters, any individual transferee against whom monetary relief

is granted is eligible for certain exemptions. Florida residents are entitled to

exempt a variety of different assets. See generally Chapter 222, Fla. Stat. (2020)
                                       10
          Case 20-40124-KKS    Doc 155      Filed 01/19/21   Page 11 of 19




(setting forth comprehensive framework of exemptions, including certain

wages, life insurance, retirement accounts, etc.); see also Fla. Const. Art X.,

§ 4(a) (entitling Florida resident to an unlimited exemption for the value of

a personal residence, which is protected from garden-variety creditor

claims). Florida also recognizes the tenancy-by-the-entireties form of marital

property ownership, where only a creditor of both spouses may levy

execution on any assets or account satisfying the elements of this property

ownership form. Beal Bank, SSB v. Almand and Assocs., 780 So. 2d 45, 52-54

(Fla. 2001). Residents of other states enjoy exemptions as well. Exemptions

are the first hurdle for any would-be judgment creditor.

      Once cleared, there are various tools to enforce collection of a

judgment such as garnishments, judgment lien foreclosure, or initiating a

proceeding supplementary. Each remedy requires the commencement of

judicial process, and the investment of additional time and financial

resources. See generally Chapter 77, Fla. Stat. (2020) (garnishment

framework); see also § 55.10, Fla. Stat. (2020) (judgment lien perfection

statute); see also § 56.29, Fla. Stat. (2020) (proceeding supplementary statute).

If post-judgment discovery reveals the judgment debtor fraudulently

transferred a non-exempt asset in anticipation of the Trustee’s judgment, the
                                       11
           Case 20-40124-KKS      Doc 155      Filed 01/19/21   Page 12 of 19




Trustee would be forced to start anew with an action to avoid the transfer.

Finally, the Trustee always faces the risk that an entity or individual may file

bankruptcy and severely limit or completely discharge the liability to the

Trustee under the judgment3. SCA ignores these collection difficulties in its

short-shrift, one-paragraph discussion of this Justice Oaks factor. See ECF 148

at 9 (arguing that “the only difficult (sic) in collection would be posed by

efforts by Mr. Rudnick to further hide or dissipate assets while this action is

pending.”).

              C. Complexity of the litigation and the expense, inconvenience,
                 and delay necessarily attending it.

       As outlined above, the litigation the Trustee would commence absent

approval of the Settlement would be expensive, inconvenient, and take years

to conclude. Regarding complexity, even SCA acknowledges “this is a

complex case.” ECF 148 at 10.

       With respect to expense, SCA correctly notes the Trustee has special

counsel — engaged on a contingent-fee basis4 — but the Trustee is also

engaged as the attorney for the estate at a rate of $400/hour. ECF 58; 62.


3SCA  mentions Moteng’s bankruptcy filing. ECF 148 at 9. If there is any merit to SCA’s
allegations regarding Moteng’s fraud, or suspect asset transfers, there are remedies
available to SCA in Moteng’s bankruptcy case.
4See ECF 111; 118.


                                          12
           Case 20-40124-KKS     Doc 155      Filed 01/19/21   Page 13 of 19




Alongside her special counsel, the Trustee will be integral to any litigation

which will result in additional expense to the estate ultimately eroding any

recovery for the creditors, including SCA.

      Regarding inconvenience and delay, prosecuting avoidance claims

and a veil-piercing claim would be extremely fact-intensive, and likely

necessitate a trial. See, e.g., Nationsbank, N.A. v. Coastal Utilities, Inc., 814 So.

2d 1227, 1231 (Fla. 4th DCA 2002) (reversing summary judgment granted in

fraudulent transfer case recognizing that “in fraud cases, summary

judgment is available only in extraordinary circumstances.”); see also In re

Thomas, 2020 WL 6066114, *2 (Bankr. N.D. Fla. Jan. 23, 2020) (observing that

“proving an alter ego claim can be difficult, expensive, and result in lengthy

litigation.”). Any decision this Court renders would undoubtedly be the

subject of appellate review — first to the District Court and then to the US

Court of Appeals for the Eleventh Circuit. It is conceivable that the litigation

and appellate process could last a half-decade, and only then would the

Trustee initiate collection efforts if stayed during the pendency of appellate

review. In sum, the inconvenience and delay associated with litigating the

claims otherwise resolved in the Settlement would be tremendous.



                                         13
             Case 20-40124-KKS      Doc 155      Filed 01/19/21   Page 14 of 19




               D. Paramount interest of the creditors and a proper deference
                  to their reasonable views in the premises.

      SCA does not adequately address this factor. Instead of discussing the

paramount interest of all the creditors, SCA focuses on its own AP and

reiterates its plea for the Trustee’s support. SCA criticizes the Settlement as

“very weak” while ignoring the reality that no other creditor has opposed

the Settlement. On this point, SCA’s claim represents approximately four

point two five percent (4.25%) of the total unsecured debt in the claims

register. See Claim No. 57; compare Claims Register5. By not opposing the

Settlement, all other creditors have tacitly approved its terms. Under these

circumstances, this Court can conclude that the interest of the overwhelming

majority of the creditors is served by approving the Settlement. SCA aims

to derail approval due to misplaced concern that approving the Settlement

will undermine its chances of success in the AP. But that is not the relevant

inquiry — the Court should consider the interest of all the creditors, none of

which have objected besides SCA. Accordingly, this factor militates in favor

of approval.




5SCA’s   claim of $4,775,000.00 ÷ $112,182,062.56 = 0.0425647 or roughly 4.25%.
                                            14
          Case 20-40124-KKS    Doc 155     Filed 01/19/21   Page 15 of 19




            E. Lowest point in range of reasonableness.

      In the settlement context, “the role of the bankruptcy judge ‘is not to

decide the numerous questions of law and fact raised by appellants but

rather to canvass the issue and see whether the settlement fall[s] below the

lowest point in the range of reasonableness. In re Pullum, 598 B.R. 489, 492-

93 (Bankr. N.D. Fla. 2019) (citing In re W.T. Grant Co., 699 F.2d 599, 608 (2d

Cir. 1983)). And the “concept of the range of reasonableness has been defined

as a range which recognizes the uncertainties of law and fact in any

particular case and the concomitant risks and costs necessarily inherent in

taking any litigation to completion …” Pullum, 598 B.R. at 493 (citing

Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972)) (quotations omitted).

      SCA argues the Settlement should not be approved because the

recovery it entails is below the lowest point in the range of reasonableness.

SCA improperly focuses on the recovery relative to the debt the estate owes.

See 148 at 7 (arguing that “[t]he proposed settlement amount of $500,000 is

only 2.8% of the [debt the Debtor owes]”.). That is not the proper metric. As

the Trustee outlined above in applying the Justice Oaks factors, the Settlement

resolves complex avoidance and alter-ego claims that are difficult, time-

consuming and expensive to prove, and eliminates inherent collection risks.
                                      15
          Case 20-40124-KKS   Doc 155     Filed 01/19/21   Page 16 of 19




      SCA makes the sweeping statement that the Settlement leaves

“millions of dollars … in [the Debtor’s] pockets.” ECF 148 at 1-2. But close

inspection of the Objection and the AP allegations reveals that statement is

suspect, and in any event that SCA has remedies it may pursue which the

Settlement does not foreclose. In particular, SCA’s amended AP complaint

(i) describes loans the Debtor persuaded SCA to extend to certain of the

Entities; (ii) alleges the Debtor assured SCA that assets each corporate

borrower held would secure repayment of the various loans; and (iii) alleges

these corporate borrowers fraudulently transferred assets instead of

repaying SCA’s loans as the Debtor had promised. See AP ECF 13 at ¶¶ 43-

49; 67-74; 81-92; 99-101; 108-115. If the transfers SCA alleged in its AP are

indeed avoidable, SCA may pursue them — the Debtor’s Chapter 7 case does

not stay any action SCA might commence to avoid the type of fraudulent

asset transfers has described. See 11 USC § 362(a)(1) (staying the

“commencement or continuation … of a judicial, administrative, or other

action or proceeding against the debtor …”) (emphasis added). Moteng is the

only corporate borrower SCA identified that has invoked the automatic stay

protections when it filed Chapter 7. See AP ECF 13 at ¶ 61. Otherwise, SCA

may initiate avoidance claims to recover the loans to its borrowers.
                                     16
           Case 20-40124-KKS       Doc 155       Filed 01/19/21   Page 17 of 19




       The AP allegations also illustrate SCA’s underwriting incompetence.

In the context of multiple loans collectively exceeding millions of dollars,

SCA apparently took the Debtor’s word that these loans would be secured

by the various properties described. See AP ECF 13 at ¶¶ 68, 81, 89, and 100.

SCA could have mitigated its losses by simply requiring a mortgage

agreement to attach and perfect a lien. This background is noteworthy in

weighing the competing interests of the creditors in this Settlement and

whether SCA — the lone dissenting creditor — should be able to thwart a

substantial monetary recovery for the estate where SCA was borderline

reckless in its lending relationship with the Debtors’ Entities6.

                                      Conclusion

       This Court should overrule the Objection. It is legally insufficient and

misses the mark on application of the Justice Oaks factors. The Settlement

provides a substantial recovery for the estate well within the range of

reasonableness given the potential outcomes if the Trustee proceeds to


6For example, SCA claims the Debtor committed to pledge real property on Duval Street
in Tallahassee, Florida to secure a $500,000.00 loan to the Mary A II, LLC. AP ECF 13 at
¶ 99. But Leon County public records show this property has been owned by TP Thirteen,
LLC — an entity unaffiliated with the Debtor — since March 2006 when it acquired the
property from City Centre Associates of Tallahassee, Ltd., a Florida limited partnership
that the Debtor was affiliated with before the entity dissolved in 2007, nearly seven years
before the loan SCA extended to Mary A.
                                            17
          Case 20-40124-KKS    Doc 155      Filed 01/19/21   Page 18 of 19




litigate with the Debtor. This Court should approve the Settlement because

SCA’s arguments are inadequate to overcome the Trustee’s business

judgment in reaching this agreement with the Debtor.

                           Reservation of Rights

      The Trustee reserves all rights under applicable law against the

Debtor, the Entities, the Trust, and any transferee(s)/subsequent

transferee(s) of the foregoing, all of whom are released only upon this

Court’s approval of the Settlement as outlined therein.

      Dated this 19th day of January 2021.

CLARK PARTINGTON                             SHERRY F. CHANCELLOR, P.A.

By: /s/ Robert J. Powell                     By: /s/ Sherry F. Chancellor
ROBERT J. POWELL                             SHERRY F. CHANCELLOR
Florida Bar No. 070318                       Florida Bar No. 434574
rpowell@clarkpartington.com                  sherry.chancellor@yahoo.com
125 East Intendencia Street (32502)          619 West Chase Street
P.O. Box 13010                               Pensacola, Florida 32502
Pensacola, Florida 32591-3010                Telephone: (850) 436-8445
Telephone: (850) 434-9200                    Chapter 7 Trustee, Attorney for
Special Counsel to Chapter 7 Trustee         Trustee




                                       18
         Case 20-40124-KKS   Doc 155    Filed 01/19/21   Page 19 of 19




                     CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing
Response has been sent by electronic delivery to all parties receiving
electronic notice in this case via CM/ECF.


                                         /s/ Robert J. Powell
                                         ROBERT J. POWELL




                                   19
